
	

114 HR 2666 PCS: No Rate Regulation of Broadband Internet Access Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 431114th CONGRESS
		2d Session
		H. R. 2666
		IN THE SENATE OF THE UNITED STATES
		April 18, 2016ReceivedApril 20, 2016Read the first timeApril 21, 2016Read the second time and placed on the calendarAN ACT
		To prohibit the Federal Communications Commission from regulating the rates charged for broadband
			 Internet access service.
	
	
 1.Short titleThis Act may be cited as the No Rate Regulation of Broadband Internet Access Act. 2.Regulation of broadband rates prohibitedNotwithstanding any other provision of law, the Federal Communications Commission may not regulate the rates charged for broadband Internet access service.
 3.ExceptionsNothing in this Act shall be construed to affect the authority of the Commission to— (1)condition receipt of universal service support under section 254 of the Communications Act of 1934 (47 U.S.C. 254) by a provider of broadband Internet access service on the regulation of the rates charged by such provider for the supported service;
 (2)enforce subpart Y of part 64 of title 47, Code of Federal Regulations (relating to truth-in-billing requirements); or
 (3)enforce section 8.9 of title 47, Code of Federal Regulations (relating to paid prioritization). 4.Additional rule of constructionFor purposes of this Act, broadband Internet access service shall not be construed to include data roaming or interconnection.
 5.DefinitionsIn this Act: (1)Broadband Internet access serviceThe term broadband Internet access service has the meaning given such term in the rules adopted in the Report and Order on Remand, Declaratory Ruling, and Order that was adopted by the Commission on February 26, 2015 (FCC 15–24).
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)RateThe term rate means the amount charged by a provider of broadband Internet access service for the delivery of broadband Internet traffic.
 (4)RegulationThe term regulation or regulate means, with respect to a rate, the use by the Commission of rulemaking or enforcement authority to establish, declare, or review the reasonableness of such rate.
			
	Passed the House of Representatives April 15, 2016.Karen L. Haas,Clerk
	April 21, 2016Read the second time and placed on the calendar
